 



Exhibit 10.3

EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”) is entered into as of August 3,
2004 (the “Effective Date”) by and between Tesoro Petroleum Corporation (the
“Company”), and Thomas E. Reardon (the “Executive”);

WITNESSETH THAT:

     WHEREAS, the Company wishes to continue to employ the Executive as its
Executive Vice President, Corporate Resources and the Executive wishes to
continue such employment; and

     WHEREAS, the Company and Executive wish to formalize the continuation of
the employment relationship in accordance with the terms and conditions set
forth below in this Agreement.

     NOW THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth herein, including but not limited to Employee’s employment
and the payments and benefits described herein, the sufficiency of which is
hereby acknowledged, the Company and Executive hereby agree as follows:

1. EMPLOYMENT.

The Company shall employ Executive, and Executive shall be employed by the
Company upon the terms and subject to the conditions set forth in this
Agreement.

2. TERM OF EMPLOYMENT.

The term of this Agreement shall be a three (3) year period beginning on the
Effective Date and ending on the third anniversary thereof; provided that the
term of this Agreement shall be automatically extended for additional successive
one year periods until either the Company or the Executive terminates it by
written notice delivered at least 30 days prior to an anniversary of the
Effective Date. The period during which Executive is employed hereunder shall be
referred to as the “Employment Period”. Either the Company or the Executive
shall have the right to terminate the Employment Period at any time during the
term hereof, in accordance with Section 5 below.

3. DUTIES AND RESPONSIBILITIES.

(a) Executive shall serve as Executive Vice President, Corporate Resources of
the Company. In such capacities, Executive shall perform such duties and have
the power, authority and functions commensurate with such positions in similarly
sized public companies and such other authority and functions consistent with
such positions as may be assigned to Executive from time to time by the Chief
Executive Officer.

(b) Executive shall devote substantially all of his working time, attention and
energies to the business of the Company and affiliated entities. Executive may
make and manage his

1



--------------------------------------------------------------------------------



 



personal investments (provided such investments in other activities do not
violate, in any material respect, the provisions of Section 8 of this
Agreement), be involved in charitable and professional activities and, with the
consent of the Board (which shall not unreasonably be withheld or delayed) serve
on boards of other for profit entities, provided such activities do not
materially interfere with the performance of his duties hereunder. Service on
the for profit boards that Executive is currently serving on are hereby
approved.

4. COMPENSATION AND BENEFITS.

(a) ANNUAL BASE SALARY. During the Employment Period, the Executive shall
receive an annual base salary (the “Annual Base Salary”) at an annual rate of
$420,000 less applicable taxes, or such higher rate as may be determined from
time to time by the Board of Directors of the Company (the “Board”). The Annual
Base Salary shall be paid at such intervals as the Company pays executive
salaries generally. During the Employment Period, the Annual Base Salary shall
be reviewed at least annually, beginning no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date. Any
increase in the Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. The Annual Base Salary shall
not be reduced after any such increase and the term “Annual Base Salary” shall
refer to the Annual Base Salary as so increased.

(b) ANNUAL BONUS. In addition to the Annual Base Salary, during the Employment
Period, Executive will be entitled to participate in an annual incentive
compensation plan of the Company. The Executive’s target annual bonus will be
65% of his Base Salary as in effect for such year (the “Target Bonus”), and will
be determined based upon achievement of performance goals established by the
Company pursuant to such plan.

(c) OTHER COMPENSATION. Executive shall be entitled to participate in any
incentive or supplemental compensation plan or arrangement maintained or
instituted by the Company, and covering its principal executive officers, at a
level commensurate with his positions and to receive additional compensation
from the Company in such form, and to such extent, if any, as the Compensation
Committee may in its sole discretion from time to time specify.

(d) WELFARE BENEFIT PLANS. Executive and/or the Executive’s family, as the case
may be, shall be eligible for participation in and shall receive all benefits
under welfare benefit plans, practices, policies and programs provided by the
Company (including, without limitation, medical, prescription drugs, dental,
vision, disability, employee life, group life, accidental death and travel
accident insurance plans and programs, pensions, profit sharing programs,
incentive compensation and savings plans and all other similar plans and
benefits which the Company from time to time makes available to executives) to
the extent applicable generally to other peer executives of the Company.

(e) FEE REIMBURSEMENTS. The Company will reimburse the Employee as provided in
the Company’s applicable policies and procedures for an initiation fee or fees

2



--------------------------------------------------------------------------------



 



and dues for a country, luncheon or social club or clubs and will pay directly
to the Employee an amount equal to sixty-five percent (65%) of the amount so
reimbursed to the Employee to offset the applicable income tax expense to the
Employee. In addition, The Company will reimburse the Employee for additional
initiation fees and related tax expenses to the extent the Board of Directors or
a duly authorized committee thereof determines such fees are reasonable and in
the best interest of the Company.

(f) EXPENSE REIMBURSEMENT. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as the policies, practices and procedures in effect generally
with respect to other peer executives of the Company at any time thereafter when
the Executive incurs such reimbursable expenses.

(g) SECURITY BENEFIT. The Company will provide Executive with personal safety
and security protection as appropriate and reasonable under the circumstances.

(h) OFFICE AND SUPPORT STAFF. During the Employment Period, the Executive shall
be entitled to an appropriate office at the Company’s principal place of
business.

(i) VACATION. During the Employment Period, Executive shall be entitled to
vacation each year in accordance with the Company’s policies in effect from time
to time, but in no event less than four (4) weeks paid vacation per calendar
year and an additional one (1) week for five years of service; and an additional
second week for ten years of service. The Executive shall be entitled to such
periods of sick leave as is customarily provided by the Company for its senior
executive employees.

5. TERMINATION OF EMPLOYMENT.

Executive’s employment hereunder may be terminated under the following
circumstances:

(a) DEATH. Executive’s employment hereunder shall terminate upon Executive’s
death.

(b) TOTAL DISABILITY. The Company may terminate Executive’s employment hereunder
upon Executive becoming ''Totally Disabled”. For purposes of this Agreement,
Executive shall be “Totally Disabled” if Executive has been physically or
mentally incapacitated so as to render Executive incapable of performing
Executive’s material usual and customary duties, with or without reasonable
accommodation as required by law, under this Agreement for six (6) consecutive
months (such consecutive absence not being deemed interrupted by Executive’s
return to service for less than 10 consecutive business days if absent
thereafter for the same illness or disability). Any such termination shall be
upon thirty (30) days written notice given at any time thereafter while
Executive remains Totally Disabled, provided that a termination for Total
Disability hereunder shall not be effective if Executive returns to full
performance of his duties within such thirty (30) day period.

3



--------------------------------------------------------------------------------



 



(c) TERMINATION BY THE COMPANY FOR CAUSE. The Company may terminate Executive’s
employment hereunder for “Cause” at any time. If the Company elects to terminate
Executive’s employment for Cause, the Company shall provide ten (10) days
written notice of the Company’s intent to terminate Executive’s employment for
“Cause.”

(i) For purposes of this Agreement, the term “Cause” shall be limited to
(1) willful misconduct by Executive with regard to the Company which has a
material adverse effect on the Company; (2) the willful refusal of Executive to
attempt to follow the proper written direction of the Chief Executive Officer,
provided that the foregoing refusal shall not be “Cause” if Executive in good
faith believes that such direction is illegal, unethical or immoral and promptly
so notifies the Board; (3) substantial and continuing willful refusal by the
Executive to attempt to perform the duties required of him hereunder (other than
any such failure resulting from incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the Executive
by the Chief Executive Officer which specifically identifies the manner in which
it is believed that the Executive has substantially and continually refused to
attempt to perform his duties hereunder; (4) material breach of a fiduciary duty
to the Company through misappropriation of Company funds or property; or (5) the
Executive being convicted of or a plea or nolo contendere to the charge of a
felony (other than a felony involving a traffic violation or as a result of
vicarious liability). For purposes of this paragraph, no act, or failure to act,
on Executive’s part shall be considered “willful” unless done or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interests of the Company.

(ii) The ten (10) day notice of intent to terminate for Cause shall mean a
notice that shall indicate the specific termination provision in Section 5(c)(i)
relied upon and shall set forth in reasonable detail the facts and circumstances
which provide for a basis for termination for Cause. Further, the ten (10) day
notice of intent to terminate for Cause shall set the date at least ten
(10) days after the date of the notice. Any purported termination for Cause
which is held by a court or arbitrator not to have been based on the grounds set
forth in this Agreement or not to have followed the procedures set forth in this
Agreement shall be deemed a termination by the Company without Cause.

(d) VOLUNTARY TERMINATION BY EXECUTIVE. Executive may terminate employment
hereunder with or without Good Reason at any time upon thirty (30) days written
notice to the Company.

(i) A Termination for Good Reason means a termination by Executive by written
notice given within thirty (30) days after the occurrence of the Good Reason
event, unless such circumstances are fully corrected prior to the date of
termination specified in the Notice of Termination for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the occurrence or failure to cause
the occurrence, as the case may be, without Executive’s express written

4



--------------------------------------------------------------------------------



 



consent, of any of the following circumstances: (1) any material diminution of
Executive’s positions, duties or responsibilities hereunder (except in each case
in connection with the termination of Executive’s employment for Cause or Total
Disability or as a result of Executive’s death, or temporarily as a result of
Executive’s illness or other absence), or, the assignment to Executive of duties
or responsibilities that are inconsistent with Executive’s then position;
(2) removal of, the Executive from officer positions with the Company specified
herein or removal of the Executive from any of his then officer positions;
(3) requiring Executive’s principal place of business to be located other than
in the San Antonio, Texas greater Metropolitan region; (4) a failure by the
Company (I) to continue any bonus plan, program or arrangement in which
Executive is entitled to participate (the “Bonus Plans”), provided that any such
Bonus Plans may be modified at the Company’s discretion from time to time but
shall be deemed terminated if (x) any such plan does not remain substantially in
the form in effect prior to such modification and (y) if plans providing
Executive with substantially similar benefits are not substituted therefor
(“Substitute Plans”), or (II) to continue Executive as a participant in the
Bonus Plans and Substitute Plans on at least the same basis as to potential
amount of the bonus as Executive participated in prior to any change in such
plans or awards, in accordance with the Bonus Plans and the Substitute Plans,
(5) any material breach by the Company of any provision of this Agreement,
including without limitation Section 10 hereof; (6) failure of any successor to
the Company (whether direct or indirect and whether by merger, acquisition,
consolidation or otherwise) to assume in a writing delivered to Executive upon
the assignee becoming such, the obligations of the Company hereunder.

(ii) A Notice of Termination for Good Reason shall mean a notice that shall
indicate the specific termination provision relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination for Good Reason. The failure by Executive to set forth in the Notice
of Termination for Good Reason any facts or circumstances which contribute to
the showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his
rights hereunder. The Notice of Termination for Good Reason shall provide for a
date of termination not less than ten (10) nor more than sixty (60) days after
the date such Notice of Termination for Good Reason is given, provided that in
the case of the events set forth in Sections 5(d)(i)(1) or (2) the date may be
five (5) days after the giving of such notice.

(e) TERMINATION BY THE COMPANY WITHOUT CAUSE. The Company may terminate
Executive’s employment hereunder without Cause at any time upon 30 days written
notice to Executive.

(f) EFFECT OF TERMINATION. Upon any termination of employment, Executive shall
immediately resign from all positions with the Company or any of its
subsidiaries held by him at such time.

5



--------------------------------------------------------------------------------



 



6. COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT.

In the event that Executive’s employment hereunder is terminated, Executive
shall be entitled to the following compensation and benefits upon such
termination:

(a) TERMINATION IN THE EVENT OF DEATH. In the event that Executive’s employment
is terminated by reason of Executive’s death, the Company shall pay the
following amounts to Executive’s beneficiary or estate:

(i) Any accrued but unpaid Base Salary for services rendered to the date of
death, any accrued but unpaid expenses required to be reimbursed under this
Agreement, any vacation accrued to the date of termination, any earned but
unpaid bonuses for any prior period, and a pro-rata “bonus” or incentive
compensation payment for the period in which such termination occurred to the
extent payments are awarded senior executives and paid at the same time as
senior executives are paid;

(ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements (including those referred to in Section 4(f) hereof),
as determined and paid in accordance with the terms of such plans, policies and
arrangements;

(iii) An amount equal to the Base Salary (at the rate in effect as of the date
of Executive’s death) which would have been payable to Executive if Executive
had continued in employment for one additional year. Said payments will be paid
to Executive’s estate or beneficiary at the same time and in the same manner as
such compensation would have been paid if Executive had remained in active
employment;

(iv) As of the date of termination by reason of Executive’s death, stock options
awarded to Executive and the Restricted Stock Grant shall be fully vested and
Executive’s estate or beneficiary shall have up to one (1) year from the date of
death to exercise all such options; and

(v) As otherwise specifically provided herein.

(b) TERMINATION IN THE EVENT OF TOTAL DISABILITY. In the event that Executive’s
employment is terminated by reason of Executive’s Total Disability as determined
in accordance with Section 5(b), the Company shall pay the following amounts to
Executive:

(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination and any earned
but unpaid bonuses for any prior period. Executive shall also be eligible for a
pro-rata bonus or incentive compensation payment to the extent such awards are
made to senior executives for the year in which Executive is terminated;

6



--------------------------------------------------------------------------------



 



(ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements (including those referred to in Section 4(f) hereof)
shall be determined and paid in accordance with the terms of such plans,
policies and arrangements;

(iii) An amount equal to the Base Salary (at the rate in effect as of the date
of Executive’s Total Disability) which would have been payable to Executive if
Executive had continued in active employment for one year following termination
of employment, less any payments under any long-term disability plan or
arrangement paid for by the Company. Payment shall be made at the same time and
in the same manner as such compensation would have been paid if Executive had
remained in active employment until the end of such period;

(iv) As of the date of termination by reason of Executive’s total disability,
Executive shall be fully vested in all stock option awards and the Restricted
Stock Grant and Executive shall have up to one (1) year from the date of
termination by reason of total disability to exercise all such options; and

(v) As otherwise specifically provided herein.

(c) TERMINATION FOR CAUSE. In the event that Executive’s employment is
terminated by the Company for Cause, the Company shall pay the following amounts
to Executive:

(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination and any earned
but unpaid bonuses for any prior period;

(ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements shall be determined and paid in accordance with the
terms of such plans, policies and arrangements; and

(iii) As otherwise specifically provided herein.

(iv) Any options, restricted stock or other awards that have not vested prior to
the date of such termination of employment shall be cancelled and any options
held by Executive shall be cancelled, whether or not then vested.

(d) VOLUNTARY TERMINATION BY EXECUTIVE. In the event that Executive voluntarily
terminates employment other than for Good Reason, the Company shall pay the
following amounts to Executive:

(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination and any earned
but unpaid bonuses for any prior period;

7



--------------------------------------------------------------------------------



 



(ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements shall be determined and paid in accordance with the
terms of such plans, policies and arrangements; and

(iii) As otherwise specifically provided herein.

(iv) The treatment of any options, restricted stock or other awards shall be
governed in accordance with the terms of such plan (s) under which the options,
restricted stock or other awards were granted.

(e) TERMINATION BY THE COMPANY WITHOUT CAUSE; TERMINATION BY EXECUTIVE FOR GOOD
REASON. In the event that Executive’s employment is terminated by the Company
for reasons other than death, Total Disability or Cause, or Executive terminates
his employment for Good Reason, the Company shall pay the following amounts to
Executive:

(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination and any earned
but unpaid bonuses for any prior period;

(ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(f) hereof shall be determined
and paid in accordance with the terms of such plans, policies and arrangements;

(iii) An amount equal to two times the sum of Executive’s Base Salary plus his
Target Annual Bonus (in each case as then in effect), of which one-half shall be
paid in a lump sum within ten (10) days after such termination and one-half
shall be paid during the two (2) year period beginning on the date of
Executive’s termination and shall be paid at the same time and in the same
manner as Base Salary would have been paid if Executive had remained in active
employment until the end of such period;

(iv) The Company at its expense will continue for Executive and Executive’s
spouse and dependents, all health benefit plans, programs or arrangements,
whether group or individual, and also including deferred compensation,
disability, automobile, and other benefit plans, in which Executive was entitled
to participate at any time during the twelve-month period prior to the date of
termination, until the earliest to occur of (A) two and one-half years after the
date of termination; (B) Executive’s death (provided that benefits payable to
Executive’s beneficiaries shall not terminate upon Executive’s death); or
(C) with respect to any particular plan, program or arrangement, the date
Executive becomes covered by a comparable benefit by a subsequent employer. In
the event that Executive’s continued participation in any such plan, program, or
arrangement of the Company is prohibited, the Company will arrange to provide
Executive with benefits substantially similar to those which Executive would
have been entitled

8



--------------------------------------------------------------------------------



 



to receive under such plan, program, or arrangement, for such period on a basis
which provides Executive with no additional after tax cost;

(v) Except to the extent prohibited by law, and except as otherwise provided
herein, Executive will be 100% vested in all benefits, awards, and grants
accrued but unpaid as of the date of termination under any pension plan, profit
sharing plan, supplemental and/or incentive compensation plans in which
Executive was a participant as of the date of termination. Executive shall also
be eligible for a bonus or incentive compensation payment, at the same time, on
the same basis, and to the same extent payments are made to senior executives,
pro-rated for the fiscal year in which the Executive is terminated;

(vi) Executive shall continue to vest in all stock option awards or restricted
stock awards over the two (2) year period commencing on the date of such
termination of employment. Executive shall have two (2) years after the date of
termination to exercise all options, unless by virtue of the particular stock
option award, the option grant expires on an earlier date; and

(vii) As otherwise specifically provided herein.

(f) NO OTHER BENEFITS OR COMPENSATION. Except as may be provided under this
Agreement, under the Indemnity Agreement or under the terms of any incentive
compensation, employee benefit, or fringe benefit plan applicable to Executive
at the time of Executive’s termination or resignation of employment, Executive
shall have no right to receive any other compensation, or to participate in any
other plan, arrangement or benefit, with respect to future periods after such
termination or resignation.

(g) NO MITIGATION; NO SET-OFF. In the event of any termination of employment
hereunder, Executive shall be under no obligation to seek other employment and
there shall be no offset against any amounts due Executive under this Agreement
on account of any remuneration attributable to any subsequent employment that
Executive may obtain. The amounts payable hereunder shall not be subject to
setoff, counterclaim, recoupment, defense or other right, which the Company may
have against the Executive or others, except upon obtaining by the Company of a
final unappealable judgment against Executive.

7. COMPENSATION PAYABLE FOLLOWING CHANGE IN CONTROL.

(a) PAYMENTS FOLLOWING A CHANGE IN CONTROL. Notwithstanding anything to the
contrary contained herein, should Employee at any time within two years of a
change of control cease to be an employee of the Company (or its successor), by
reason of (i) involuntary termination by the Company (or its successor) other
than for “Cause”, or (ii) voluntary termination by Employee for “Good Reason”,
the Company (or its successor) shall pay to Employee within ten days of such
termination the following severance payments and benefits:

9



--------------------------------------------------------------------------------



 



(i) An amount equal to three (3.0) times the sum of Executive’s Base Salary plus
his Target Annual Bonus (65%) (in each case as then in effect) payable in a
lump-sum within 5 days following the Change in Control or, if later, within five
(5) days following the date the Executive ceases to be Executive Vice President
of the Company. Payment of the amount specified under this Paragraph 7(a)
(i) shall be in lieu of any amount payable under Paragraph 6(b)(iii) or
Paragraph 6(e)(iii).

(ii) Executive will receive three years additional service credit under the
current non-qualified supplemental pension plans, or successors thereto, of the
Company applicable to the Executive.

(iii) Executive will be 100% vested in all benefits, awards, and grants
(including stock option grants and stock awards, all of such stock options
remaining exercisable for a period of at least three (3.0) years following the
Change in Control) accrued but unpaid as of the Change in Control under any
non-qualified pension plan, supplemental and/or incentive compensation or bonus
plans, in which Executive was a participant as of the date of the Change in
Control. Executive shall also receive a bonus or incentive compensation payment
(the “bonus payment”) equal to 65% of his then Base Salary, pro-rated as of the
effective date of the termination. The bonus payment shall be payable within
five (5) days after the Change in Control or, if later, within five (5) days
following the date the Executive ceases to be Executive Vice President of the
Company, and shall be in lieu of any bonus the Employee would otherwise be
entitled to receive under Paragraph 6(b)(i) or Paragraph 6(e)(v).

For purposes of this Agreement, following a Change in Control, the term
“Company” shall include the entity surviving such Change in Control.

(b) CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

(i) In the event that the Executive shall become entitled to payments and/or
benefits provided by this Agreement or any other amounts in the “nature of
compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to the
Executive at the time specified in subsection (iv) below an additional amount
(the “Gross-up Payment”) such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Company Payments and any U.S. federal,
state, and for local income or payroll tax upon the Gross-up Payment provided
for by this Section 7(b), but before deduction for any U.S. federal, state, and
local income or payroll tax on the Company Payments, shall be equal to the
Company Payments.

10



--------------------------------------------------------------------------------



 



(ii) For purposes of determining whether any of the Company Payments and
Gross-up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (x) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Code Section 280G(b)(3) of the Code) shall be treated as subject to the
Excise Tax, unless and except to the extent that, in the opinion of the
Company’s independent certified public accountants appointed prior to any change
in ownership (as defined under Code Section 280G(b)(2)) or tax counsel selected
by such accountants (the “Accountants”) such Total Payments (in whole or in
part) either do not constitute “parachute payments,” represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (y) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code.

(iii) For purposes of determining the amount of the Gross-up Payment, the
Executive shall be deemed to pay U.S. federal income taxes at the highest
marginal rate of U.S. federal income taxation in the calendar year in which the
Gross-up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
for the calendar year in which the Company Payment is to be made, net of the
maximum reduction in U.S. federal income taxes which could be obtained from
deduction of such state and local taxes if paid in such year. In the event that
the Excise Tax is subsequently determined by the Accountants to be less than the
amount taken into account hereunder at the time the Gross-up Payment is made,
the Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the prior Gross-up
Payment attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-up payment being repaid by the Executive if
such repayment results in a reduction In Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Gross-up Payment to be refunded to
the Company has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Executive, and interest
payable to the Company shall not exceed the interest received or credited to the
Executive by such tax authority for the period it held such portion. The
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if the Executive’s
claim for refund or credit is denied.

In the event that the Excise Tax is later determined by the Accountant or the
Internal Revenue Service to exceed the amount taken into account hereunder at

11



--------------------------------------------------------------------------------



 



the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.

(iv) The Gross-up Payment or portion thereof provided for in subsection
(iii) above shall be paid not later than the thirtieth (30th) day following an
event occurring which subjects the Executive to the Excise Tax; provided,
however, that if the amount of such Gross-up Payment or portion thereof cannot
be finally determined on or before such day, the Company shall pay to the
Executive on such day an estimate, as determined in good faith by the
Accountant, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
subsection (iii) hereof, as soon as the amount thereof can reasonably be
determined, but in no event later than the ninetieth day after the occurrence of
the event subjecting the Executive to the Excise Tax. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to the
Executive, payable on the fifth day after demand by the Company (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code).

(v) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Executive,
but the Executive shall control any other issues. In the event the issues are
interrelated, the Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
the Executive shall make the final determination with regard to the issues. In
the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive’s
representative shall cooperate with the Company and its representative.

(vi) The Company shall be responsible for all charges of the Accountant.

(vii) The Company and the Executive shall promptly deliver to each other copies
of any written communications, and summaries of any verbal communications, with
any taxing authority regarding the Excise Tax covered by this Section 7(b).



(c)   CHANGE IN CONTROL. For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following events:

12



--------------------------------------------------------------------------------



 



(i) there shall be consummated (A) any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of the Company’s Common Stock would be converted into cash,
securities or other property, other than a merger of the Company where a
majority of the Board of Directors of the surviving corporation are, and for a
two-year period after the merger continue to be, persons who were directors of
the Company immediately prior to the merger or were elected as directors, or
nominated for election as director, by a vote of at least two-thirds of the
directors then still in office who were directors of the Company immediately
prior to the merger, or (B) any sale, lease, exchange or transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company, or

(ii) the shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company, or

(iii) (A) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
the Company or a subsidiary thereof or any employee benefit plan sponsored by
the Company or a subsidiary thereof, shall become the beneficial owner (within
the meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing 20 percent or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing in
special circumstances) having the right to vote in the election of directors, as
a result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, and (B) at any time during a period of two
years thereafter, individuals who immediately prior to the beginning of such
period constituted the Board of Directors of the Company shall cease for any
reason to constitute at least a majority thereof, unless the election or the
nomination by the Board of Directors for election by the Company’s shareholders
of each new director during such period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.

8. RESTRICTIVE COVENANTS.

(a) COMPETITIVE ACTIVITY. Executive covenants and agrees that at all times
during Executive’s period of employment with the Company, and for one (1) year
thereafter, Executive will not engage in, assist, or have any active interest or
involvement, whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holding of less than 3% of the stock
of a public company), partner, proprietor or any type of principal whatsoever in
any person, firm, or business entity which, directly or indirectly, is engaged
in the business competitive with that conducted and carried on by the Company,
without the Company’s specific written consent to do so. Notwithstanding the
foregoing, Executive may be employed by or provide services to, an investment
banking firm or consulting firm that provides services to entities described in
the previous sentence, provided that Executive does not personally represent or
provide services to such entities.

13



--------------------------------------------------------------------------------



 



(b) NON-SOLICITATION. Executive covenants and agrees that at all times during
Executive’s period of employment with the Company, and for a period of two
(2) years after the termination thereof, whether such termination is voluntary
or involuntary by wrongful discharge, or otherwise, Executive will not directly
and personally knowingly (i) induce any customers of the Company or corporations
affiliated with the Company to patronize any similar business which competes
with any material business of the Company; (ii) after his termination of
employment, request or advise any customers of the Company or corporations
affiliated with the Company to withdraw, curtail or cancel such customer’s
business with the Company; or (iii) after his termination of employment,
individually or through any person, firm, association or corporation with which
he is now, or may hereafter become associated, solicit, entice or induce any
then employee of the Company, or any subsidiary of the Company, to leave the
employ of the Company, or such other corporation, to accept employment with, or
compensation from the Employee, or any person, firm, association or corporation
with which Executive is affiliated without prior written consent of the Company.
The foregoing shall not prevent Executive from serving as a reference for
employees.

(c) PROTECTED INFORMATION. Executive recognizes and acknowledges that Executive
has had and will continue to have access to various confidential or proprietary
information concerning the Company, corporations affiliated with the Company,
and its clients and third parties doing business with the Company of a special
and unique value which may include, without limitation, (i) books and records
relating to operation, finance, accounting, sales, personnel and management,
(ii) policies and matters relating particularly to operations such as customer
service requirements, costs of providing service and equipment, operating costs
and pricing matters, and (iii) various trade or business secrets, including
customer lists, route sheets, business opportunities, marketing or business
diversification plans, business development and bidding techniques, methods and
processes, financial data and the like, to the extent not generally known in the
industry (collectively, the “Protected Information”). Executive therefore
covenants and agrees that Executive will not at any time, either while employed
by the Company or afterwards, knowingly make any independent use of, or
knowingly disclose to any other person or organization (except as authorized by
the Company) any of the Protected Information, provided that (I) while employed
by the Company, Executive may in good faith make disclosures he believes
desirable, and (II) Executive may comply with legal process.

9. ENFORCEMENT OF COVENANTS.

(a) RIGHT TO INJUNCTION. Executive acknowledges that a breach of the covenants
set forth in Section 8 hereof will cause irreparable damage to the Company with
respect to which the Company’s remedy at law for damages may be inadequate.
Therefore, in the event of breach or threatened breach of the covenants set
forth in Section 8 by Executive, Executive and the Company agree that the
Company shall be entitled to the following particular forms of relief, in
addition to remedies otherwise available to it at law or equity; injunctions,
both preliminary and permanent, enjoining or restraining such breach or
threatened breach and Executive hereby consents to the issuance thereof
forthwith and without bond by any court of competent jurisdiction.

14



--------------------------------------------------------------------------------



 



(b) SEPARABILITY OF COVENANTS. The covenants contained in Section 8 hereof
constitute a series of separate covenants, one for each applicable State in the
United States and the District of Columbia, and one for each applicable foreign
country. If in any judicial proceeding, a court shall hold that any of the
covenants set forth in Section 8 exceed the time, geographic, or occupational
limitations permitted by applicable laws, Executive and the Company agree that
such provisions shall and are hereby reformed to the maximum time, geographic,
or occupational limitations permitted by such laws. Further, in the event a
court shall hold unenforceable any of the separate covenants deemed included
herein, then such unenforceable covenant or covenants shall be deemed eliminated
from the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. Executive and the Company further agree that the covenants in
Section 8 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of the covenants of Section 8.

10. INDEMNIFICATION.

The Company shall indemnify and hold harmless Executive to the fullest extent
permitted by law and in accordance with the existing Indemnification Agreement
dated May 2, 1996 between Company and the Executive (the “Indemnification
Agreement”) for any action or inaction of Executive while serving as an officer
and director of the Company or, at the Company’s request, as an officer or
director of any other, entity or as a fiduciary of any benefit plan. The Company
shall cover the Executive under directors and officers liability insurance both
during and, while potential liability exists, after the Employment Term in the
same amount and to the same extent as the Company covers its other officers and
directors.

11. DISPUTES AND PAYMENT OF ATTORNEY’S FEES.

If at any time during the term of this Agreement or afterwards there should
arise any dispute as to the validity, interpretation or application of any term
or condition of this Agreement, the Company agrees, upon written demand by
Executive (and Executive shall be entitled upon application to any court of
competent jurisdiction, to the entry of a mandatory injunction, without the
necessity of posting any bond with respect thereto, compelling the Company) to
promptly provide sums sufficient to pay on a current basis (either directly or
by reimbursing Executive) Executive’s costs and reasonable attorney’s fees
(including expenses of investigation and disbursements for the fees and expenses
of experts, etc.) incurred by Executive in connection with reasonably seeking to
enforce the terms of this Agreement. The provisions of this Section 11, without
implication as to any other section hereof, shall survive the expiration or
termination of this Agreement and of Executive’s employment hereunder.

12. WITHHOLDING OF TAXES.

The Company may withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes.

15



--------------------------------------------------------------------------------



 



13. SOURCE OF PAYMENTS.

All payments provided under this Agreement, other than payments made pursuant to
a plan which provides otherwise, shall be paid from the general funds of the
Company, and no special or separate fund shall be established, and no other
segregation of assets made, to assure payment. Executive shall have no right,
title or interest whatever in or to any investments which the Company may make
to aid the Company in meeting its obligations hereunder. To the extent that any
person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.

14. ASSIGNMENT.

Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. This Agreement shall not be
assignable by Executive (but any payments due hereunder which would be payable
at a time after Executive’s death shall be paid to Executive’s designated
beneficiary or, if none, his estate) and shall be assignable by the Company only
to any financially solvent corporation or other entity resulting from the
reorganization, merger or consolidation of the company with any other
corporation or entity or any corporation or entity to or with which. the
Company’s business or substantially all of its business or assets may be sold,
exchanged or transferred, and it must be so assigned by the Company to, and
accepted as binding upon it by, such other corporation or entity in connection
with any such reorganization, merger, consolidation, sale, exchange or transfer
in a writing delivered to Executive in a form reasonably acceptable to Executive
(the provisions of this sentence also being applicable to any successive such
transaction).

15. ENTIRE AGREEMENT; AMENDMENT.

This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Executive and the Company or any of its
subsidiaries or affiliated entities relating to the terms of Executive’s
employment by the Company. It may not be amended except by a written agreement
signed by both parties.

16. GOVERNING LAW.

This Agreement shall be governed by and construed to accordance with the laws of
the State of Texas applicable to agreements made and to be performed in that
State, without regard to its conflict of laws provisions.

17. REQUIREMENT OF TIMELY PAYMENTS.

If any amounts which are required, or determined to be paid or payable, or
reimbursed or reimbursable, to Executive under this Agreement (or any other
plan, agreement, policy or arrangement with the Company) are not so paid
promptly at the times provided herein or therein, such amounts shall accrue
interest, compounded daily, at an 8% annual percentage rate, from the date such
amounts were required or determined to have been paid or payable, reimbursed or
reimbursable to Executive, until such amounts and any interest accrued thereon
are finally and

16



--------------------------------------------------------------------------------



 



fully paid, provided, however, that in no event shall the amount of interest
contracted for, charged or received hereunder, exceed the maximum non-usurious
amount of interest allowed by applicable law.

18. NOTICES

Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, or by facsimile or by hand delivery, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:

     
To the Company:
  Tesoro Petroleum Corporation
300 Concord Plaza
San Antonio, Texas 78216
Attention: Corporate Secretary
 
   
To Executive:
  At the address for Executive set forth below.

19. MISCELLANEOUS.

(a) WAIVER. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

(b) SEPARABILITY. Subject to Section 9 hereof, if any term or provision of this
Agreement is declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such term or provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.

(c) HEADINGS. Section headings are used herein for convenience of reference only
and shall not affect the meaning of any provision of this Agreement.

(d) RULES OF CONSTRUCTION. Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.

(e) COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts will together constitute but one Agreement.

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

TESORO PETROLEUM CORPORATION

             
 
            By:   /s/ Bruce A. Smith

--------------------------------------------------------------------------------

Bruce A. Smith
Chairman of the Board of Directors,
President and Chief Executive Officer    
 
           
Date:
  August 30, 2004    

 

EXECUTIVE

             
 
            By:   /s/ Thomas E. Reardon

--------------------------------------------------------------------------------

Thomas E. Reardon
Executive Vice President, Corporate Resources    
 
           
Date:
  August 30, 2004    

18